Filed 5/14/15 P. v. Arnett CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). The opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                     G051101

                   v.                                              (Super. Ct. No. FSB1200158)

JESUS LAMAR ARNETT,                                                OPINION

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of San Bernardino County,

Michael A. Smith, Judge. (Retired judge of the San Bernardino Sup. Ct. assigned by the
Chief Justice pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.
                   Nancy L. Tetreault, under appointment by the Court of Appeal, for

Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.
                                              *              *               *
              Jesus Lamar Arnett appeals from the trial court’s order denying his petition
to recall his sentence under Penal Code section 1170.126 (all statutory references are to
the Penal Code). Arnett’s appointed counsel filed a brief under the procedures outlined
in People v. Wende (1979) 25 Cal. 3d 436 (Wende). Counsel summarized the facts and
procedural history of the case, and cited possible legal issues, but asserted no specific
appellate claims, and asked this court to review the record to determine whether there
were any arguable matters. Counsel submitted a declaration stating she thoroughly
reviewed the entire record, as did an attorney at Appellate Defender’s, Inc. Counsel
advised Arnett she was filing a Wende brief, provided him a copy of the brief, would
make the appellate record available to him, and advised Arnett he could personally file a
supplemental brief on his own behalf raising any issues he believed worthy of
consideration. Counsel did not argue against her client or assert the appeal was frivolous.
She did not move to withdraw as counsel, but advised Arnett he could ask the court to
relieve her as counsel. We gave Arnett 30 days to file a supplemental brief, but he has
not responded. We have reviewed the record, found no arguable issues, and therefore
affirm the judgment.
                            FACTS AND PROCEDURAL HISTORY
              The facts and procedural history are recounted in our prior opinion
affirming Arnett’s convictions and sentence. (People v. Arnett (Dec. 23, 2014, G050397
[nonpub opn.].) Briefly, in May 2012, a jury convicted Jesus Lamar Arnett of two counts
of forgery (§§ 475, subd. (a), 476). The trial court found Arnett suffered two prior felony
convictions in 2000 for lewd or lascivious conduct against a child under the age of 14
(§ 288, subd. (a)), declined to strike either of the prior convictions (People v. Romero
(2002) 99 Cal. App. 4th 1418, 1434; § 1385) and sentenced Arnett as a third strike
offender under sections 667, subdivisions (b)-(i) and 1170.12, subdivisions (a)-(d). The
court imposed a term of 25 years to life for forgery, plus three consecutive one-year terms



                                              2
because Arnett had served three separate prison terms within the meaning of section
667.5, subdivision (b).
              In October 2014, Arnett filed a petition for resentencing under section
1170.126. In November 2014, the trial court denied the petition.
                                       DISCUSSION
              Following the Wende guidelines, we have reviewed counsel’s brief and the
entire appellate record and discern no arguable issue. This includes counsel’s suggestion
we consider whether the trial court correctly determined Arnett was ineligible for
resentencing under section 1170.126, and whether Arnett was entitled to be present when
the court denied the petition for resentencing. Arnett has not availed himself of the
opportunity to file a supplemental brief (People v. Kelly (2006) 40 Cal. 4th 106, 111
[appellate court must address issues raised personally by appellant in
a Wende proceeding]), nor has he requested to have appellate counsel relieved.
Consequently, we affirm the judgment. (Wende, supra, 25 Cal.3d at p. 443.)
                                       DISPOSITION
              The order is affirmed.




                                                 ARONSON, J.

WE CONCUR:



O’LEARY, P. J.



BEDSWORTH, J.




                                             3